***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        STATE OF CONNECTICUT v. MORLO M.*
                    (AC 41474)
                       Alvord, Bright and Norcott, Js.

                                   Syllabus

Convicted of the crimes of assault in the first degree, risk of injury to a
    child and unlawful restraint in the first degree in connection with the
    beating of the victim, who was the mother of his four minor children,
    the defendant appealed to this court, claiming that the evidence was
    insufficient to support his convictions. The defendant had dragged the
    victim by her hair down stairs into the basement of their home, where
    he kicked, punched and choked her on three consecutive nights while
    the children, who ranged in age from fifteen months to thirteen years,
    were alone on the upper floors of the home. After the defendant left
    the house on the third day, the victim was brought to a medical center,
    where staff members observed bruising on her scalp, face, chest, back,
    legs, arms and left side. The victim also was determined to have had a
    subconjunctival hemorrhage in her left eye, a broken rib and fluid in
    her pelvic region. Held:
1. The defendant could not prevail on his claim that the state failed to prove
    that he caused the victim serious physical injury and, thus, that the
    evidence was insufficient to support his conviction of assault in the first
    degree: the jury reasonably could have found that the defendant caused
    the victim to suffer either serious disfigurement or a serious loss or
    impairment of the function of any bodily organ and, thus, a serious
    physical injury, as the victim and C, a medical center staff member,
    testified consistently with one another as to the extensive bruising that
    covered much of the victim’s body, the noticeable injuries to her head
    and face, and that the victim had lost consciousness during one of the
    defendant’s beatings of her, which the jury was free to credit or disregard;
    moreover, C testified that the bruising was literally everywhere on the
    body of the victim, who had a subconjunctival hemorrhage in her left
    eye, and a police officer who took the victim’s statement at the medical
    center saw that she was missing hair and had a swollen face and a
    bloodshot eye.
2. The defendant’s claim that the evidence was insufficient to support his
    conviction of risk of injury to a child was unavailing; the jury reasonably
    could have inferred that the defendant put the children at risk of impair-
    ment of their health or morals, as the children had no access to parental
    care during the three nights when he beat the victim in the basement
    and did not permit her to leave the basement until the morning, the
    jury was free to credit a psychologist’s testimony that the children may
    have been traumatized as a result of having observed the extensive
    physical injuries to the victim, and the state did not have to prove actual
    harm to the children, as the defendant was charged under the portion
    of the risk of injury statute (§ 53-21 (a) (1)) that required that he have
    the general intent to perform an act that created a situation that put
    the children’s health and morals at risk of impairment.
3. The evidence was sufficient to support the defendant’s conviction of
    unlawful restraint in the first degree, as the defendant’s intent to unlaw-
    fully restrain the victim was independent from his intent to assault her:
    the jury reasonably could have found that the defendant evinced an
    intent to restrict the victim’s liberty to move freely within the house
    when he seized her by her hair and dragged her into the basement and
    separately could have reasonably found that he evinced an extreme
    indifference to human life on the basis of his independent acts of kicking,
    punching and choking the victim in the basement for three consecutive
    nights; moreover, the jury reasonably could have found that the defen-
    dant’s act of dragging the victim down a full flight of stairs by her hair
    subjected her to a substantial risk of injury, as it presented a real or
    considerable opportunity for her to have suffered an impairment to her
    physical condition or to have suffered pain.
             Argued March 10—officially released July 7, 2020
                      Procedural History

  Two substitute informations charging the defendant,
in the first case, with five counts of the crime of risk
of injury to a child and with one count of the crime of
tampering with a witness, and, in the second case, with
the crimes of assault in the first degree, unlawful
restraint in the first degree and strangulation in the first
degree, brought to the Superior Court in the judicial
district of Fairfield, where the court, Kavanewsky, J.,
granted the state’s motion for joinder; thereafter, the
matter was tried to the jury before Pavia, J.; verdicts
and judgments of guilty of five counts of risk of injury
to a child, tampering with a witness, assault in the first
degree and unlawful restraint in the first degree, from
which the defendant appealed to this court. Affirmed.
  Judie Marshall, assigned counsel, with whom, on the
brief, was David J. Reich, assigned counsel, for the
appellant (defendant).
   Linda F. Currie-Zeffiro, assistant state’s attorney,
with whom, on the brief, were John C. Smriga, state’s
attorney, and Colleen Zingaro, supervisory assistant
state’s attorney, for the appellee (state).
                          Opinion

   ALVORD, J. The defendant, Morlo M., appeals from
the judgments of conviction, rendered following a jury
trial, of one count of assault in the first degree in viola-
tion of General Statutes § 53a-59 (a) (3), five counts of
risk of injury to a child in violation of General Statutes
§ 53-21 (a) (1), and one count of unlawful restraint in
the first degree in violation of General Statutes § 53a-
95 (a).1 On appeal, the defendant claims that the evi-
dence was insufficient to support his convictions. We
disagree and, accordingly, affirm the judgments of the
trial court.
   The following facts, which the jury reasonably could
have found, and procedural history are relevant to this
appeal. In the early morning hours of November 28,
2016, the victim, who is the mother of the defendant’s
four minor children, called the defendant from a gas
station to ask that he pick her up and drive her back
to the house where they both resided. The victim had
been out drinking with someone other than the defen-
dant. Soon after the victim and the defendant arrived
at the house, the defendant seized the victim by her
hair, dragged her down to the basement of the house,
and proceeded to beat her. The defendant kicked,
punched, and choked the victim. During this time, the
victim’s seven children were asleep on upper floors of
the house2 and, thus, did not witness the victim being
dragged down into the basement by the defendant. The
victim could not leave the basement until the defendant
ceased beating her. Subsequently, in the morning of
November 28, the victim and the defendant emerged
from the basement and sat on their living room couch.
The victim remained on the couch throughout the day-
time hours of November 28 because of the injuries she
sustained from the defendant’s beating of her. While
the victim remained on the couch, her older children
were at school, and her sixteen year old nephew
assisted her by caring for her young children. Following
the older children’s return from school, all of the chil-
dren were fed and went upstairs.
  At nighttime on November 28, 2016, the defendant
commanded the victim to return down into the base-
ment. The victim obeyed the defendant’s command
because she was already hurt and did not want to defy
him. The children were upstairs and in their beds when
the victim and the defendant went down into the base-
ment. Once they were in the basement, the victim again
was beaten by the defendant. The defendant hit and
choked the victim, and ripped out parts of her hair.
  In the early morning of November 29, 2016, the victim
emerged from the basement after a second night of
being beaten. The victim’s children were still asleep
when the victim came up from the basement. The victim
spent that day as she spent the day before, resting on
the couch. Although she did not know the extent of
her injuries, the victim was in pain and thought that
she might have broken ribs. Following the return of the
older children from school, all the children were fed
and then went upstairs. The victim again was beaten
on November 29 for a third night in a row. On one of
the three nights during which she was beaten, the victim
lost consciousness. Following the beatings, the victim’s
side and head in particular were hurting her.
   When the defendant left the house on the third day,
the victim contacted a friend, F, who picked up the
victim, her seven children, and her nephew, and took
them all to a hotel. The victim left the house in a rush,
fearing that if she remained there any longer, she would
die. The victim’s injuries were visible and seen by her
children. While at the hotel, the victim, a veteran of the
armed forces, called her peer counselor at the United
States Veterans Administration Hospital. The victim
informed her counselor that she was in pain, had a
limited amount of money, and needed to travel to her
foster mother in Georgia. The victim’s counselor first
encouraged the victim to seek treatment at the Veterans
Affairs Medical Center in West Haven (medical center).
On December 2, 2016, after encouragement from her
counselor and because she remained in pain, wanted
to know the extent of her injuries, and desired treat-
ment, the victim went to the medical center with her
children and nephew. At the medical center, the victim
had her injuries photographed, vitals measured, and
body imaged. A blood test was also performed. Staff
at the medical center observed that the defendant had
bruising on her scalp, face, chest, back, legs, arms, and
left side. Some of the bruises were more recent than
others. The victim also had a subconjunctival hemor-
rhage in her left eye, parts of her hair torn out, and
tenderness in sections of her body, particularly her left
chest and left abdomen.
   The victim told medical center staff that over the last
few days she had been kicked, punched, dragged by
her hair, choked, and that she lost consciousness. Ini-
tially, the victim did not disclose who caused her injur-
ies to medical center staff. Eventually, however, the
victim did tell the staff that the defendant caused her
injuries. The police and the Department of Children and
Families (department) were summoned to the medical
center and, upon their arrival, took sworn, written state-
ments from the victim. Officer Jonathan Simmons, of
the Bridgeport Police Department, who took the vic-
tim’s statement at the medical center, observed the
victim as having parts of her hair missing, a swollen
face, and a bloodshot eye.
  The victim was evaluated by Julia Chen, a resident
at the medical center who specialized in vascular and
general surgery. Imaging revealed that one of the vic-
tim’s ribs on her left side was fractured and that there
was indeterminate fluid in her pelvic region. On the
basis of the location of the victim’s bruising and the
fluid in her pelvic region, Chen and other staff at the
medical center were concerned that the victim might
have had an injury to her spleen. There was also concern
that the victim might be bleeding internally. It was rec-
ommended to the victim that she be evaluated at Yale-
New Haven Hospital (hospital) because the hospital
had a trauma center and the medical center did not.
Although Chen was not concerned that the victim faced
an immediate risk of death, she recommended further
evaluation because she was concerned that the victim
had very serious internal injuries. Moreover, although
Chen could not conclusively determine that the victim’s
spleen was injured, her concern prompted a recommen-
dation that the victim pursue further evaluation because
‘‘a splenic hemorrhage could be very bad.’’
  Contrary to the medical advice given to her, the victim
did not seek further evaluation at the hospital and dis-
charged herself from the medical center. The victim
did not seek further evaluation at the hospital because
she could not take her children with her. Following her
discharge from the medical center, the victim received
assistance from a battered women’s shelter that enabled
her, her children, and her nephew to stay at a hotel.
On December 5, 2016, they all checked out of the hotel
and rode a bus to the home of the victim’s foster mother
in Georgia.
  While in Georgia, F contacted the victim and urged
her to speak with the defendant. F told the victim that
the defendant wanted to speak with their twin children
because it was their birthday. The victim spoke with
the defendant several times while she was in Georgia.
During one of their conversations, the victim told the
defendant that she had made a statement to the police
that identified him as the cause of her injuries. The
defendant told the victim that she had to return to
Connecticut to ‘‘fix’’ her statement so that he would
not get into any trouble.
   Following this conversation, the defendant drove to
Georgia. After arriving at the home of the victim’s foster
mother in Georgia, the defendant picked up the victim
and five children and proceeded to drive back to Con-
necticut.3 They arrived in Connecticut on December 20,
2016, and stayed at the apartment of the defendant’s
sister. On December 21, the defendant drove the victim
to the police station, where she changed her statement
to the police at the defendant’s behest. The victim
changed her statement to allege that another male was
the cause of her injuries. The victim and the defendant
then returned to the apartment.
   Thereafter, on December 21, 2016, police officers
travelled to the apartment. The police officers were
met by an adult male and female, who provided no
information regarding the whereabouts of the defen-
dant, the victim, or the victim’s children. As the police
officers were leaving, they observed a child in the living
room area of the apartment through a window. At
approximately 4:30 p.m. on December 22, the police
officers returned to the apartment with a warrant for
the defendant’s arrest. The victim, who was outside as
the police arrived, ran into the apartment, gathered her
children, and brought them down into the basement.
The police officers located the defendant outside the
apartment, in the process of moving a television, and
executed the arrest warrant. The police officers then
entered the house and found the victim and her children
in the basement.
   Subsequently, the defendant was charged in two con-
solidated informations with assault in the first degree,
unlawful restraint in the first degree, strangulation in
the first degree, five counts of risk of injury to a child,
and tampering with a witness. The jury found the defen-
dant guilty of all counts with the exception of strangula-
tion in the first degree, of which he was found not
guilty. The defendant received a total effective sentence
of fifteen years of incarceration, execution suspended
after ten years, followed by five years of probation.4
This appeal followed. Additional facts will be set forth
as necessary.
  At the outset, we set forth the following established
review principles relevant to each of the defendant’s
insufficiency of the evidence claims raised in this
appeal. ‘‘In reviewing the sufficiency of the evidence
to support a criminal conviction we apply a [two part]
test. First, we construe the evidence in the light most
favorable to sustaining the verdict. Second, we deter-
mine whether upon the facts so construed and the infer-
ences reasonably drawn therefrom the [jury] reasonably
could have concluded that the cumulative force of the
evidence established guilt beyond a reasonable
doubt. . . .
   ‘‘We also note that the jury must find every element
proven beyond a reasonable doubt in order to find the
defendant guilty of the charged offense, [but] each of
the basic and inferred facts underlying those conclu-
sions need not be proved beyond a reasonable doubt.
. . . If it is reasonable and logical for the jury to con-
clude that a basic fact or an inferred fact is true, the
jury is permitted to consider the fact proven and may
consider it in combination with other proven facts in
determining whether the cumulative effect of all the
evidence proves the defendant guilty of all the elements
of the crime charged beyond a reasonable doubt. . . .
  ‘‘Additionally, [a]s we have often noted, proof beyond
a reasonable doubt does not mean proof beyond all
possible doubt . . . nor does proof beyond a reason-
able doubt require acceptance of every hypothesis of
innocence posed by the defendant that, had it been
found credible by the [jury], would have resulted in an
acquittal. . . . On appeal, we do not ask whether there
is a reasonable view of the evidence that would support
a reasonable hypothesis of innocence. We ask, instead,
whether there is reasonable view of the evidence that
supports the [jury’s] verdict of guilty.’’ (Internal quota-
tion marks omitted.) State v. Taupier, 330 Conn. 149,
186–87, 193 A.3d 1 (2018), cert. denied,          U.S.    ,
139 S. Ct. 1188, 203 L. Ed. 2d 202 (2019).
                             I
  The defendant first claims that there was insufficient
evidence to convict him of assault in the first degree
because the state failed to prove that he caused serious
physical injury to the victim. We disagree.
   Section 53a-59 (a) provides in relevant part that ‘‘[a]
person is guilty of assault in the first degree when . . .
(3) under circumstances evincing an extreme indiffer-
ence to human life he recklessly engages in conduct
which creates a risk of death to another person, and
thereby causes serious physical injury to another per-
son . . . .’’5 General Statutes § 53a-3 (4) defines ‘‘seri-
ous physical injury’’ as ‘‘physical injury which creates
a substantial risk of death, or which causes serious
disfigurement, serious impairment of health or serious
loss or impairment of the function of any bodily organ
. . . .’’ ‘‘Whether an injury constitutes a ‘serious physi-
cal injury’ . . . is a fact intensive inquiry and, there-
fore, is a question for the jury to determine.’’ State v.
Irizarry, 190 Conn. App. 40, 45, 209 A.3d 679, cert.
denied, 333 Conn. 913, 215 A.3d 1210 (2019). ‘‘[Despite]
the difficulty of drawing a precise line as to where
physical injury leaves off and serious physical injury
begins . . . we remain mindful that [w]e do not sit as
a [seventh] juror who may cast a vote against the verdict
based upon our feeling that some doubt of guilt is shown
by the cold printed record . . . and that we must con-
strue the evidence in the light most favorable to sus-
taining the verdict.’’ (Internal quotation marks omitted.)
Id., 45 n.6.
  We conclude that there was sufficient evidence to
support the jury’s finding that the defendant caused
serious physical injury to the victim. The jury reason-
ably could have concluded that the defendant caused
the victim either serious disfigurement or serious loss
or impairment of the function of any bodily organ.
  ‘‘ ‘Serious disfigurement’ is an impairment of or injury
to the beauty, symmetry or appearance of a person of a
magnitude that substantially detracts from the person’s
appearance from the perspective of an objective
observer. In assessing whether an impairment or injury
constitutes serious disfigurement, factors that may be
considered include the duration of the disfigurement,
as well as its location, size, and overall appearance.
Serious disfigurement does not necessarily have to be
permanent or in a location that is readily visible to
others.’’ State v. Petion, 332 Conn. 472, 491, 211 A.3d
991 (2019).
   In State v. Barretta, 82 Conn. App. 684, 846 A.2d 946,
cert. denied, 270 Conn. 905, 853 A.2d 522 (2004), the
following evidence was presented concerning the vic-
tim’s injuries: ‘‘[T]he victim sustained numerous severe
bruises, abrasions and contusions across the trunk of
his body. He also had an imprint and welts on his back
that caused his skin to be a varied color of purple and
blue, with additional visible injuries to his upper left
shoulder and neckline. Further abrasions were visible
on his collarbone, and there were bruises on his breast-
bone. Additionally, the medical testimony, given by an
attending physician’s assistant, described extensive and
severe bruising that covered more of the victim’s body
than the photographs reflected and caused the victim
to be tender to pressure across his back and left side.’’
Id., 690. This court noted that ‘‘the term ‘serious physical
injury’ does not require that the injury be permanent,’’
‘‘a victim’s complete recovery is of no consequence,’’
and ‘‘the fact that the skin was not penetrated [is not]
dispositive.’’ Id., 689–90. On the basis of the evidence
in the Barretta record, this court could not conclude
that the jury unreasonably found that the victim suf-
fered serious physical injury, namely, serious disfigure-
ment. Id., 690.
   In this case, the victim and Chen testified consistently
with one another as to the extensive bruising that cov-
ered the victim’s body. The victim’s scalp, face, chest,
back, legs, arms, and left side were all bruised. Chen
testified that the victim’s bruising was ‘‘literally every-
where . . . .’’ Moreover, the victim had a subconjuncti-
val hemorrhage in her left eye, had portions of her hair
torn out, and experienced tenderness in various parts
of her body. Simmons corroborated the visibility of the
victim’s injuries, noting that when he met with her at
the medical center, he observed her as having missing
hair, a swollen face, and a bloodshot eye. In addition,
photographs of the victim’s injuries were admitted into
evidence for the jury to view during its deliberations.
Although there was no evidence that the victim’s injur-
ies left permanent scarring, there was ample evidence
as to the visibility of the bruising that covered much
of the victim’s body and of the noticeable injuries to
her head and face. Under the factors set forth in Petion,
and in light of the guidance of Barretta, we cannot
conclude that there was insufficient evidence from
which the jury could find that the victim suffered seri-
ous disfigurement and, thus, serious physical injury.6
  We now turn to whether the jury reasonably could
have concluded that the defendant caused the victim
serious loss or impairment of the function of any bodily
organ.7 In State v. Rumore, 28 Conn. App. 402, 613 A.2d
1328, cert. denied, 224 Conn. 906, 615 A.2d 1049 (1992),
this court held that the jury reasonably could have con-
cluded that the victim suffered serious impairment of
the function of any bodily organ on the basis of evidence
that the victim became unconscious after the defendant
grabbed her by her ankles, causing her to fall to the
ground. Id., 405, 415. More specifically, the court stated
that § 53a-3 (4) ‘‘does not require that the impairment
of the organ be permanent. The jury could properly
interpret the evidence to prove that the victim’s brain
was not functioning at a cognitive level when she was
unconscious and thus was impaired.’’ Id., 415. In this
case, the victim testified that, during one of the three
nights when she was beaten by the defendant in the
basement, she lost consciousness. The victim’s testi-
mony was corroborated by Chen, who testified that
the victim informed medical center staff that she lost
consciousness at some point during the defendant’s
repeated beating of her. The jury was free to credit or
disregard this testimony.8 See id. (‘‘[i]t is axiomatic that
it is the function of the jury to consider the evidence,
draw reasonable inferences from the facts proven and
to assess the credibility of witnesses’’). On the basis of
this testimony, we conclude that there was sufficient
evidence from which the jury reasonably could have
found that the victim suffered a serious loss or impair-
ment of the function of any bodily organ and, thus, a
serious physical injury.9 See id.
                             II
   The defendant next claims that there was insufficient
evidence to convict him of five counts of risk of injury
to a child. The defendant argues that his conviction of
those counts was predicated on the children having
been found by the police in the basement of the apart-
ment and that he ‘‘did nothing to encourage or orches-
trate the children being placed in the basement.’’
(Emphasis omitted.) The state responds that ‘‘the cumu-
lative force of the evidence established that the defen-
dant’s conduct—beating the children’s mother—led to
a series of situations inimical to the children’s psycho-
logical or mental health.’’ We agree with the state and,
accordingly, reject the defendant’s claim.
   Section 53-21 (a) provides in relevant part that ‘‘[a]ny
person who (1) wilfully or unlawfully causes or permits
any child under the age of sixteen years to be placed
in such a situation that the life or limb of such child is
endangered, the health of such child is likely to be
injured or the morals of such child are likely to be
impaired, or does any act likely to impair the health or
morals of any such child . . . shall be guilty of (A) a
class C felony for a violation of subdivision (1) . . . .’’
‘‘The general purpose of § 53-21 is to protect the physi-
cal and psychological well-being of children from the
potentially harmful conduct of adults. . . . Our case
law has interpreted § 53-21 [a] (1) as comprising two
distinct parts and criminalizing two general types of
behavior likely to injure physically or to impair the
morals of a minor under sixteen years of age: (1) deliber-
ate indifference to, acquiescence in, or the creation
of situations inimical to the minor’s moral or physical
welfare . . . and (2) acts directly perpetrated on the
person of the minor and injurious to his moral or physi-
cal well-being. . . . Thus, the first part of § 53-21 [a]
(1) prohibits the creation of situations detrimental to
a child’s welfare, while the second part proscribes inju-
rious acts directly perpetrated on the child. . . .
   ‘‘Under the situation portion of § 53-21 [a] (1), the
state need not prove actual injury to the child. Instead,
it must prove that the defendant wilfully created a situa-
tion that posed a risk to the child’s health or morals.
. . . The situation portion of § 53-21 [a] (1) encom-
passes the protection of the body as well as the safety
and security of the environment in which the child
exists, and for which the adult is responsible.’’ (Cita-
tions omitted; emphasis in original; internal quotation
marks omitted.) State v. Padua, 273 Conn. 138, 147–48,
869 A.2d 192 (2005). ‘‘Because risk of injury to a child
is a general intent crime, proof of [s]pecific intent is
not a necessary requirement . . . . Rather, the intent
to do some act coupled with a reckless disregard of
the consequences . . . of that act is sufficient to
[establish] a violation of the statute. . . . As a general
intent crime, it is unnecessary for the [defendant to]
be aware that his conduct is likely to impact a child
[under age sixteen].’’ (Citations omitted; internal quota-
tion marks omitted.) State v. James E., 327 Conn. 212,
223, 173 A.3d 380 (2017).
   In a substitute information, the state charged the
defendant with five counts of risk of injury to a child
in connection with conduct ‘‘beginning on or about
November 27, 2016 through December 22, 2016,’’ that
‘‘wilfully and unlawfully cause[d] a child under sixteen
(16) years of age . . . to be placed in a situation that
his health and morals were likely to be impaired.’’10
The information thus reflects that the state charged the
defendant under the ‘‘situation’’ portion of § 53-21 (a)
(1). Accordingly, the state did not have to prove actual
harm to the children but, rather, that the defendant had
the general intent to perform an act that created a
situation putting the children’s health and morals at risk
of impairment. We conclude that there was sufficient
evidence from which the jury reasonably could have
found the defendant guilty of five counts of risk of
injury to a child.
   On three consecutive nights, the defendant, by forc-
ing the victim down into the basement, beating her, and
not permitting her to leave the basement until morning
when they went up together, rendered the victim inca-
pable of caring for her children, who ranged in age from
fifteen months to thirteen years and were located alone
on the upper floors of their home. In so doing, the
defendant risked the health of the minor children, as
they had no access to parental care during these three
nights. See State v. Branham, 56 Conn. App. 395, 398–
99, 743 A.2d 635 (evidence that defendant left three
young children unattended in apartment for approxi-
mately one hour deemed sufficient for jury to find that
physical well-being of children was put at risk), cert.
denied, 252 Conn. 937, 747 A.2d 3 (2000); State v. George,
37 Conn. App. 388, 389–90, 656 A.2d 232 (1995) (affirm-
ing defendant’s conviction of risk of injury to child for
leaving seventeen month old infant unattended in car
between 8 and 9 p.m.).11
    Moreover, the defendant’s beating of the victim left
her with numerous, visible physical injuries that were
observed by the children. At trial, Wendy Levy, a clinical
psychologist, testified that children witnessing a care-
giver with physical injuries caused by abuse can be
traumatized because they could develop a fear that they,
too, will be subjected to abuse. The jury was free to
credit Levy’s testimony and to infer that, because the
children in this case observed the extensive physical
injuries to the victim, their mother and caregiver, they
may have been traumatized. See, e.g., State v. Thomas
W., 115 Conn. App. 467, 475, 974 A.2d 19 (2009),
aff’d, 301 Conn. 724, 22 A.3d 1242 (2011); see id., 475–76
(‘‘[I]t is within the province of the jury to draw reason-
able and logical inferences from the facts proven. . . .
The jury may draw reasonable inferences based on
other inferences drawn from the evidence presented.’’
(Internal quotation marks omitted.)). Because the
defendant’s beating of the victim established this poten-
tial sequence, the jury reasonably could have inferred
that he put the children at risk of impairment of their
health and morals.
                           III
   The defendant’s final claim is that there was insuffi-
cient evidence to convict him of unlawful restraint in the
first degree because there was no evidence presented
to the jury of (1) a substantial risk of injury to the
victim or (2) an intent to unlawfully restrain that was
independent from his intent to commit assault under
§ 53a-59 (a) (3). We disagree.
    Under § 53a-95 (a), ‘‘[a] person is guilty of unlawful
restraint in the first degree when he restrains another
person under circumstances which expose such other
person to a substantial risk of physical injury.’’
‘‘‘Restrain’ means to restrict a person’s movements
intentionally and unlawfully in such a manner as to
interfere substantially with his liberty by moving him
from one place to another, or by confining him either
in the place where the restriction commences or in a
place to which he has been moved, without consent.’’
General Statutes § 53a-91 (1). ‘‘Physical injury’’ is
defined as ‘‘impairment of physical condition or pain
. . . .’’ General Statutes § 53a-3 (3). ‘‘Merriam-Web-
ster’s Collegiate Dictionary (10th Ed. 1999) defines ‘sub-
stantial’ as ‘real’ and ‘considerable,’ and courts often
have defined the word ‘substantial’ in that way.’’ State
v. Dubose, 75 Conn. App. 163, 174–75, 815 A.2d 213,
cert. denied, 263 Conn. 909, 819 A.2d 841 (2003).
   ‘‘Unlawful restraint in the first degree is a specific
intent crime. . . . A jury cannot find a defendant guilty
of unlawful restraint unless it first [finds] that he . . .
restricted the victim’s movements with the intent to
interfere substantially with her liberty. . . . [A]
restraint is unlawful if, and only if, a defendant’s con-
scious objective in . . . confining the victim is to
achieve that prohibited result, namely, to restrict the
victim’s movements in such a manner as to interfere
substantially with his or her liberty.’’ (Citations omitted;
emphasis omitted; internal quotation marks omitted.)
State v. Jackson, 184 Conn. App. 419, 433–34, 194 A.3d
1251, cert. denied, 330 Conn. 937, 195 A.3d 386 (2018).
‘‘To convict a defendant of unlawful restraint in the
first degree, no actual physical harm must be demon-
strated; the state need only prove that the defendant
exposed the victim to a substantial risk of physical
injury.’’ (Internal quotation marks omitted.) State v. Cot-
ton, 77 Conn. App. 749, 776, 825 A.2d 189, cert. denied,
265 Conn. 911, 831 A.2d 251 (2003).
   We reject the defendant’s argument that, under the
circumstances of this case, the intent to commit unlaw-
ful restraint under § 53a-95 (a) was one and the same
with the intent to commit the assault in the first degree
under § 53a-59 (a) (3). Our appellate guidance reflects
that the requisite mental states for each crime are dis-
tinct from one another. Compare State v. Colon, 71
Conn. App. 217, 226, 800 A.2d 1268 (concluding that
§ 53a-59 (a) (3) requires that the defendant ‘‘must be
shown to have had the general intent to engage in
conduct evincing an extreme indifference to human
life’’ (emphasis added)), cert. denied, 261 Conn. 934,
806 A.2d 1067 (2002), with State v. Jackson, supra, 184
Conn. App. 433 (‘‘[a] jury cannot find a defendant guilty
of unlawful restraint unless it first [finds] that he . . .
restricted the victim’s movements with the intent to
interfere substantially with her liberty’’ (emphasis
added; internal quotation marks omitted)). The victim
testified that, in the early morning hours of November
28, 2016, the defendant seized her by her hair and
dragged her down into the basement, where he pro-
ceeded to beat her. On the basis of this evidence, the
jury reasonably could have found that the defendant
evinced an intent to restrict the victim’s liberty, namely,
her liberty to move freely within the house. Separately,
the jury reasonably could have found that the defendant
evinced an extreme indifference to human life on the
basis of his independent acts of kicking, punching, and
choking the victim in the basement for three consecu-
tive nights after dragging her down the stairs.12
  We further reject the defendant’s argument that there
was insufficient evidence of a substantial risk of injury
to the victim. On the basis of the evidence presented
at trial, the jury reasonably could have found that the
defendant’s act of dragging the victim down a full flight
of stairs by her hair subjected her to a substantial risk
of injury because it presented a ‘‘real’’ or ‘‘considerable’’
opportunity for her to have suffered an impairment to
her physical condition or to have suffered pain. See
General Statutes § 53a-3 (3); State v. Dubose, supra, 75
Conn. App. 174–75.
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * In accordance with our policy of protecting the privacy interests of the
victims of the crime of risk of injury to a child, we decline to use the
defendant’s full name or to identify the victims or others through whom
the victims’ identities may be ascertained. See General Statutes § 54-86e.
   1
     The defendant was also convicted of one count of tampering with a
witness in violation of General Statutes § 53a-151, which he does not chal-
lenge on appeal. The defendant was found not guilty of one count of strangu-
lation in the first degree in violation of General Statutes § 53a-64aa (a) (1) (B).
   2
     On November 28, 2016, the age of the victim’s seven children ranged
from approximately fifteen months to thirteen years. The defendant is the
father of the victim’s four youngest children. Each of the five counts of risk
of injury to a child with which the defendant was charged alleged risk of
injury as to a different minor child.
   3
     The victim’s oldest child and her four youngest children accompanied
her and the defendant back to Connecticut. The victim’s two other children
and her nephew were left in Georgia.
   4
     The defendant received the following concurrent sentences: fifteen years
of incarceration, execution suspended after ten years, followed by five
years of probation for assault in first degree; five years of incarceration for
unlawful restraint in the first degree; five years of incarceration for each
of the five counts of risk of injury to a child; and five years of incarceration
for tampering with a witness.
   5
     Although the defendant argues that the victim’s injuries did not expose
her to a risk of death, his argument in this regard appears to be directed
to whether the victim suffered a serious physical injury and not to the other
elements of § 53a-59 (a) (3). In fact, he specifically states in his principal
brief: ‘‘It is the appellant’s contention that the state failed to prove that the
defendant caused serious physical injury to [the victim].’’ To the extent that
the defendant’s reference to the victim not having faced a risk of death is
a challenge to the statutory requirement that the defendant must have cre-
ated a risk of death, we are not persuaded. It is the defendant’s actions,
not the results of those actions, which must create a risk of death. See State
v. James E., 154 Conn. App. 795, 807, 112 A.3d 791 (2015) (‘‘[t]he risk of
death element of the [assault in first degree] statute focuses on the conduct
of the defendant, not the resulting injury to the victim’’ (internal quotation
marks omitted)), aff’d, 327 Conn. 212, 173 A.3d 380 (2017). The jury could
have reasonably concluded that the defendant’s actions of dragging the
victim down the basement stairs and beating her on three consecutive nights
was reckless conduct that evinced an extreme indifference to human life
and created a risk of death. That his actions may not have resulted in a risk
of death is irrelevant.
   6
     We note that Barretta was decided prior to Petion, and that in Petion,
our Supreme Court remarked that, in Barretta, this court did not consider
how the dictionary definition of ‘‘disfigurement’’ was modified by the term
‘‘serious.’’ State v. Petion, supra, 332 Conn. 480 n.7. The court in Petion
declined to express a view as to whether Barretta was correctly decided. Id.
   Thereafter, the court in Petion concluded that the scar from a knife wound
on the victim’s left arm was insufficient to constitute serious disfigurement.
Id., 477, 494–95. Nevertheless, the court stated that it ‘‘agree[d] that, in
assessing the seriousness of the disfigurement, the jury was not limited to
considering the injury in its final, fully healed state. See, e.g., State v. Bar-
retta, supra, 82 Conn. App. [690] (contusions and severe bruising all over
body from beating with baseball bat established serious disfigurement).’’
State v. Petion, supra, 322 Conn. 497. The court was not convinced, however,
that the appearance of the victim’s injury prior to its healing was sufficient
to constitute serious disfigurement. Id.
   Although Barretta’s viability in the wake of Petion has not been examined,
we conclude that there was sufficient evidence in this case from which the
jury reasonably could find that the victim’s injuries persisted throughout her
head and body and, thus, were sufficient to constitute serious disfigurement
under the Petion factors.
   7
     Although it is not necessary, we discuss an additional type of serious
physical injury to the victim that reasonably could have been found by
the jury.
   8
     The defendant argues that because the victim self-reported her loss of
consciousness, without any details as to its timing, and did not receive any
treatment, there is insufficient evidence of an impairment of the function
of a bodily organ. We disagree because the defendant’s arguments corre-
spond to the weight of the evidence that was presented to the jury regarding
the victim’s loss of consciousness, not its sufficiency.
   9
     The defendant argues that the victim’s decision not to go to the hospital
for further evaluation and, instead, to travel to Georgia with her children,
who she was actively caring for, supports a conclusion that the victim did
not have a serious physical injury. We reject this argument because the
testimony relied on by the defendant does not displace the evidence from
which the jury reasonably could have concluded that the victim suffered a
serious physical injury.
   10
      Contrary to the defendant’s argument that his conviction of five counts
of risk of injury to a child were based on the children having been found
by the police in the basement of the apartment, the state’s charging docu-
ment, the evidence presented at trial, and the state’s closing arguments
reveal that the basis of the state’s charges was the defendant’s continuing
course of conduct from November 27, 2016 through December 22, 2016.
   11
      During oral argument before this court, the defendant’s appellate coun-
sel argued that the thirteen year old child could care for the six younger
children. Counsel provided no support for this argument and we find it
imprudent and unavailing.
   12
      The defendant did not contest the sufficiency of the evidence as to the
intent element of the charge of assault in the first degree under § 53a-59
(a) (3). See part I of this opinion. We discuss the evidence presented to the
jury that supports the defendant’s intent to commit an assault to illustrate
the severability of that evidence from the evidence supporting the defen-
dant’s intent to unlawfully restrain the victim.